In the United States Court of Federal Claims
                                         No. 18-1321
                                Filed Under Seal: June 21, 2019
                                    Reissued: July 8, 2019*
                                  NOT FOR PUBLICATION

                                              )
    NJS JOINT VENTURE, LLC,                   )
                                              )
         Plaintiff,                           )
                                              )      Stay of Proceedings.
    v.                                        )
                                              )
    THE UNITED STATES,                        )
                                              )
         Defendant.                           )
                                              )

       Adam K. Lasky, Counsel of Record, David Y. Yang, Of Counsel, Eric P. Forner, Of
Counsel, Emily A. Yoshiwara, Of Counsel, Brad Bigos, Of Counsel, Oles Morrison Rinker &
Baker, LLP, Seattle, WA, for plaintiff.

      Lauren S. Moore, Trial Attorney, Steven J. Gillingham, Assistant Director, Robert E.
Kirschman, Jr., Director, Joseph A. Hunt, Assistant Attorney General, Commercial Litigation
Branch, Civil Division, United States Department of Justice, Washington, DC; Ron Herrmann,
Of Counsel, United States Army Legal Services Agency, Washington, DC; Justin R. Dalton, Of
Counsel, United States Army Medical Command, Houston, TX, for defendant.

                         MEMORANDUM OPINION AND ORDER

GRIGGSBY, Judge

I.       INTRODUCTION

         Plaintiff, NJS Joint Venture, LLC (“NJS”), has moved to lift the stay of proceedings
entered in this post-award bid protest matter on October 9, 2018, because the circumstances upon


*
  This Memorandum Opinion and Order was originally filed under seal on June 21, 2019 (docket
entry no. 44). The parties were given an opportunity to advise the Court of their views with
respect to what information, if any, should be redacted from the Memorandum Opinion and
Order. The parties filed a joint status report on July 2, 2019 (docket entry no. 46) proposing
certain redactions which the Court has adopted. And so, the Court is reissuing its Memorandum
Opinion and Order, dated June 21, 2019, with the agreed-upon redactions indicated by three
consecutive asterisks within brackets ([* * *]).
which NJS agreed to the stay of proceedings have materially changed. See generally Pl. Mot.
The government opposes NJS’s motion because lifting the stay [* * *]. See generally Def. Mot.
For the reasons discussed below, the Court DENIES NJS’s motion to lift the stay of
proceedings.

II.     BACKGROUND

        In this post-award bid protest matter, NJS challenges the United States Department of the
Army’s (“Army”) decision to eliminate its proposal from the competitive range for a contract to
obtain healthcare housekeeping and related services at the Tripler Army Medical Center
(“TAMC Contract”) and to award the TAMC Contract to KDHK, Inc. d/b/a Allegiance
Environmental Services, Inc. (“KDHK”). See generally Am. Compl. At the parties’ request, the
Court stayed further proceedings in this matter [* * *]. See Stay Order dated Oct. 9, 2018; see
also Stay Order dated Oct. 30, 2018; Stay Order dated Jan. 4, 2019; Stay Order dated April 5,
2019; Stay Order dated April 16, 2019.

        On May 22, 2019, NJS filed a motion to lift the stay of proceedings, because the Army is
proceeding with another procurement involving the Brooke Army Medical Center (“BAMC
Contract”) [* * *]. See generally Pl. Mot.; see also Am. Compl. NJS argues that continuing the
stay will prejudice it in two ways, namely that: [* * *]. Pl. Mot. at 21-22. And so, NJS requests
that the Court lift the stay of proceedings and permit it to conduct discovery in relation to [* * *].
Id. at 23.

        In its response and opposition to NJS’s motion, the government argues that [* * *]. Def.
Mot. at 3-7. And so, the government requests that the Court deny NJS’s motion.1

        B.      Relevant Procedural History

        On May 22, 2019, NJS filed a motion to lift the stay of proceedings. See generally Pl.
Mot. On June 4, 2019, the government filed a response and opposition to NJS’s motion. See
generally Def. Mot. [* * *]. See generally Def. Aff. On June 6, 2019, NJS filed a reply in
support of its motion. See generally Pl. Reply.




1
 On May 30, 2019, the parties participated in a telephone status conference to discuss NJS’s motion. See
generally Status Conference Order dated May 28, 2019.


                                                                                                       2
III.      LEGAL STANDARDS

          It is well-established that “[t]he power of a federal trial court to stay its proceedings, even
for an indefinite period of time, is beyond question.” Cherokee Nation of Oklahoma v. United
States, 124 F.3d 1413, 1416 (Fed. Cir. 1997) (citation omitted). The Supreme Court has held
that the power to stay proceedings:

          [I]s incidental to the power inherent in every court to control the disposition of the
          causes in its docket with economy of time and effort for itself, for counsel, and for
          litigants. How this can best be done calls for the exercise of judgment, which must
          weigh competing interests and maintain an even balance.

Landis v. North American Co., 299 U.S. 248, 254-55 (1936) (citations omitted). But, the Court’s
discretion in staying its proceedings is not without bounds. “A stay so extensive that it is
‘immoderate or indefinite’ may be an abuse of discretion.” Cherokee Nation of Oklahoma, 124
F.3d at 1416 (citations omitted). And so, the Court must balance the interests favoring a stay
against interests frustrated by such an action.

          In this regard, this Court has not articulated a bright-line test for determining whether a
stay of proceedings is appropriate [* * *]. And so, the Court generally considers three factors for
making such a determination, namely, whether: [* * *]

IV.       DISCUSSION

          All three factors that the Court considers in determining [* * *] weigh in favor of
continuing the stay of proceedings in this matter. And so, the Court DENIES NJS’s motion to
lift the stay of proceedings.

          First, there is no genuine dispute between the parties that the issues in this matter are
directly related and substantially similar to the issues raised [* * *]. Am. Compl. at ¶¶ 105-107;
Def. Mot. at 3-5; see also Ampetrol, Inc., 30 Fed. Cl. at 321 (quoting St. Paul Fire, 24 Cl. Ct. at
515). In this case, NJS alleges, among other things, that [* * *]. Am. Compl. at ¶¶ 105-107. [*
* *]. Id. at ¶ 106. [* * *]. Joint Mot. to Stay dated Oct. 5, 2018; Am. Compl. at ¶¶ 105-107;
Def. Mot. at 1-2. [* * *]. Pl. Mot. at 5-7; Joint Mot. to Stay dated Oct. 5, 2018; see also Def.
Mot. at 1-2.2 [* * *].



2
    [* * *]


                                                                                                        3
       Second, the government persuasively argues that it will suffer hardship or inequity if [* *
*]. Def. Mot. at 5-7. [* * *]

       NJS acknowledged during the status conference held in this matter on May 30, 2019, that
it seeks to conduct discovery [* * *]. Tr. at 21:14-22:4. [* * *]

       [* * *]

V.     CONCLUSION

       In light of the forgoing, the Court:

       1.   DENIES NJS’s motion to lift the stay of proceedings; and

       2. ORDERS the parties to FILE a joint status report regarding the status of the
          government’s PIA investigation and informing the Court of their respective views
          regarding whether the stay of proceedings should continue on or before July 15,
          2019.

       IT IS SO ORDERED.

                                                  s/ Lydia Kay Griggsby
                                                  LYDIA KAY GRIGGSBY
                                                  Judge




                                                                                                 4